498 Pa. 244 (1982)
445 A.2d 1203
Patricia M. Randolph BANK
v.
Melvin A. BANK, Appellant.
Supreme Court of Pennsylvania.
Argued January 18, 1982.
Decided May 26, 1982.
John J. D'Angelo, Julian Eule, Philadelphia, for appellant.
Mary Bell Hammerman, Philadelphia, for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.

ORDER
PER CURIAM:
Order affirmed. See Bacchetta v. Bacchetta, 498 Pa. 227, 445 A.2d 1194 (1982).
NIX, J., files a dissenting opinion.
FLAHERTY, J., files a dissenting opinion in which LARSEN, J., joins.
*245 NIX, Justice, dissenting.
I would reverse the Order of the Court of Common Pleas for the reasons set forth in my dissenting opinion in Bacchetta v. Bacchetta, 498 Pa. 227, 445 A.2d 1194 (1982).
FLAHERTY, Justice, dissenting.
I dissent for the reasons set forth in my Dissenting Opinion this day filed in Bacchetta v. Bacchetta, 498 Pa. 227, 445 A.2d 1194 (1982).
LARSEN, J., joins this dissenting opinion.